Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1 – 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 7,192,303 (“Kohen”).
Regarding claim 1, Kohen discloses a rotary electrical connection assembly, comprising: a fixed part  (24) disposed fixedly and a rotating part (22) disposed rotatably relative to the fixed part (see at least the abstract), at least two rotary contacts (78a-d) being disposed on the rotating part (see Fig. 3), at least two fixed contacts (48a-d) being disposed on the fixed part (see Figs. 3 and 6), the at least two rotary contacts being located at different radial positions corresponding to the same axial position (see Fig. 3), and/or the at least two fixed contacts being located at different radial positions corresponding to the same axial position; and 
the fixed contacts and the rotary contacts being electrically connected (see Fig. 4).
Regarding claim 2, Kohen discloses wherein the rotating part is provided with an even number of the rotary contacts (four rotary contacts, see Fig. 3), and the fixed part is provided with an even number of the fixed contacts (four fixed contacts, see Fig. 6).

Allowable Subject Matter
Claims 3 – 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 3, the prior art does not disclose or suggest the claimed rotary electrical connection assembly, including wherein the rotary contacts comprise at least two rotary closed contacts and at least two rotary non-closed contacts, and the fixed contacts comprise at least two fixed closed contacts and at least two fixed non-closed contacts; and the rotary closed contacts and the fixed non-closed contacts are electrically connected in a correspondingly sleeved manner, and the rotary non-closed contacts and the fixed closed contacts are electrically connected in a correspondingly sleeved manner, along with the remaining elements of the claim.
Regarding Claim 6, the prior art does not disclose or suggest the claimed rotary electrical connection assembly, including wherein the rotary contacts comprise at least one rotary closed contact and at least one rotary non-closed contact, and the fixed contacts comprise at least one fixed closed contact and at least one fixed non-closed contact; the rotary closed contacts and the fixed non-closed contacts are electrically connected in a correspondingly sleeved manner, and the rotary non-closed contacts and the fixed closed contacts are electrically connected in a correspondingly sleeved manner; and the rotary closed contacts and the rotary non-closed contacts are located at different radial positions corresponding to the same axial position, and the fixed closed contacts and the fixed non-closed contacts are located at different radial positions corresponding to the same axial position, along with the remaining elements of the claim.
Kohen does not disclose or teach the combination of closed and non-closed contacts connected in a sleeved manner as required by the claims. Hur discloses a rotary connector with rotary contacts that are non-closed, but also does not disclose or teach the combination of closed and non-closed contacts connected in a sleeved manner as required by the claims. 
The prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D BAILLARGEON/Examiner, Art Unit 2833                                                                                                                                                                                                        

/OSCAR C JIMENEZ/Examiner, Art Unit 2833